UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. February 28, 2015 (Unaudited) Common Stocks99.3% Shares Value ($) Banks3.7% Comerica 147,750 6,763,995 KeyCorp 215,650 3,004,004 People's United Financial 176,700 2,673,471 Capital Goods7.2% 3M 19,600 3,305,540 Caterpillar 43,350 3,593,715 Cummins 12,200 1,735,206 General Electric 86,850 2,257,231 Ingersoll-Rand 47,250 3,174,728 Jacobs Engineering Group 24,600 a 1,090,764 Lockheed Martin 19,500 3,900,975 Parker Hannifin 10,600 1,300,514 Rockwell Automation 7,200 842,688 Snap-on 21,650 3,187,529 Commercial & Professional Services1.3% Pitney Bowes 189,900 Consumer Durables & Apparel.4% PVH 13,200 Consumer Services2.3% Marriott International, Cl. A 94,400 Diversified Financials4.9% American Express 54,850 4,475,211 Franklin Resources 74,700 4,021,101 Northern Trust 24,700 1,724,801 T. Rowe Price Group 74,900 6,186,740 Energy7.7% Baker Hughes 41,150 2,572,287 ConocoPhillips 77,700 5,066,040 Denbury Resources 216,400 b 1,817,760 Hess 15,900 1,193,772 Marathon Petroleum 56,800 5,964,000 National Oilwell Varco 40,200 2,184,870 ONEOK 28,900 1,279,114 Phillips 66 23,500 1,843,810 Spectra Energy 115,450 4,097,320 Food, Beverage & Tobacco4.6% Campbell Soup 37,200 b 1,733,148 Coca-Cola Enterprises 111,350 5,144,370 McCormick & Co. 17,700 1,334,226 Mondelez International, Cl. A 124,100 4,583,634 PepsiCo 27,750 2,746,695 Health Care Equipment & Services4.1% Aetna 20,800 2,070,640 AmerisourceBergen 38,150 3,920,294 Becton Dickinson & Co. 9,600 1,408,512 Cardinal Health 17,200 1,513,428 Cigna 18,150 2,207,585 Edwards Lifesciences 21,900 a 2,913,138 Household & Personal Products3.5% Clorox 43,900 4,769,296 Estee Lauder, Cl. A 44,200 3,654,014 Kimberly-Clark 29,800 3,267,868 Insurance2.4% ACE 17,100 1,949,571 Marsh & McLennan 66,400 3,777,496 Travelers 23,150 2,487,236 Materials6.3% Alcoa 242,700 3,589,533 Ball 91,650 6,572,222 Ecolab 14,450 1,669,553 International Flavors & Fragrances 52,450 6,395,228 Sigma-Aldrich 21,550 2,975,193 Media5.8% DIRECTV 57,400 a 5,085,640 Discovery Communications, Cl. A 69,300 a 2,238,390 Scripps Networks Interactive, Cl. A 58,800 4,251,240 Time Warner 35,100 2,873,286 Time Warner Cable 20,100 3,096,405 Walt Disney 19,400 2,019,152 Pharmaceuticals, Biotech & Life Sciences13.4% Agilent Technologies 96,400 4,069,044 Allergan 6,950 1,617,543 AstraZeneca, ADR 31,825 2,192,743 Biogen Idec 12,450 a 5,099,396 Bristol-Myers Squibb 38,900 2,369,788 Eli Lilly & Co. 24,850 1,743,724 Gilead Sciences 85,200 8,820,756 Merck & Co. 109,800 6,427,692 PerkinElmer 94,600 4,446,200 Thermo Fisher Scientific 11,400 1,482,000 Waters 39,650 a 4,773,067 Zoetis 50,100 2,309,109 Retailing1.6% Gap 108,450 4,511,520 Staples 55,600 932,134 Semiconductors & Semiconductor Equipment2.0% Applied Materials 155,400 3,892,770 Intel 86,800 2,886,100 Software & Services10.8% Accenture, Cl. A 37,400 3,367,122 Citrix Systems 53,700 a 3,419,348 Computer Sciences 53,000 3,758,760 Google, Cl. A 1,400 a 787,682 Google, Cl. C 1,300 a 725,920 International Business Machines 23,500 3,805,590 Intuit 53,850 5,257,376 Microsoft 121,100 5,310,235 Oracle 50,825 2,227,151 Teradata 113,650 a,b 5,059,698 Xerox 201,600 2,751,840 Technology Hardware & Equipment8.7% Apple 114,575 14,718,304 Cisco Systems 97,625 2,880,914 Corning 203,500 4,965,400 EMC 62,575 1,810,920 Hewlett-Packard 149,650 5,213,806 Transportation4.0% Expeditors International of Washington 37,000 1,787,100 Norfolk Southern 36,500 3,984,340 Southwest Airlines 181,100 7,830,764 Utilities4.6% Exelon 205,700 6,977,344 NextEra Energy 69,600 7,200,816 PG&E 25,900 1,391,607 Total Common Stocks (cost $252,762,975) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,232,122) 2,232,122 c Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $507,649) 507,649 c Total Investments (cost $255,502,746) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $496,040 and the value of the collateral held by the fund was $507,649. c Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $83,197,646 of which $87,672,857 related to appreciated investment securities and $4,475,211 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 13.4 Software & Services 10.8 Technology Hardware & Equipment 8.7 Energy 7.7 Capital Goods 7.2 Materials 6.3 Media 5.8 Diversified Financials 4.9 Food, Beverage & Tobacco 4.6 Utilities 4.6 Health Care Equipment & Services 4.1 Transportation 4.0 Banks 3.7 Household & Personal Products 3.5 Insurance 2.4 Consumer Services 2.3 Semiconductors & Semiconductor Equipment 2.0 Retailing 1.6 Commercial & Professional Services 1.3 Money Market Investments .8 Consumer Durables & Apparel .4 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 333,767,878 - - Equity Securities - Foreign Common Stocks+ 2,192,743 - - Mutual Funds 2,739,771 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/ James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
